                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISON

        IN RE:                                       )       CASE NO. 20-51998
                                                     )
        GRANT T. WILCOX                              )       CHAPTER 13
                                                     )
                        Debtor                       )       HON. ALAN M. KOSCHIK

                       MOTION TO WITHDRAW AS COUNSEL OF RECORD

                 Now comes Attorney Peter G. Tsarnas, and hereby moves this Court for an Order

        allowing Attorney Peter G. Tsarnas to withdraw as counsel in the within action. For cause,

        counsel states that the Debtor failed to appear for the First Meeting of Creditors scheduled

        for December 10, 2020 and December 17, 2020.             Furthermore, the Debtor has left

        threatening voice mail messages for counsel and has also directly contacted and threatened

        opposing counsel, Attorney Anthony J. DeGirolamo. The undersigned can no longer

        represent the Debtor under these circumstances.

                 WHEREFORE, Attorney Peter G. Tsarnas respectfully requests that the Court grant

        this Motion and enter an Order allowing the undersigned to withdraw as counsel in this case

        and for such other and further relief as this Court deems proper.

        Dated: December 17, 2020                     Respectfully submitted,


                                                     /s/ Peter G. Tsarnas
                                                     PETER G. TSARNAS, #0076934
                                                     Gertz & Rosen, Ltd.
                                                     11 South Forge Street
                                                     Akron, OH 44304
                                                     (330) 255-0735 - Telephone
                                                     (330) 315-7542 – Fax
                                                     ptsarnas@gertzrosen.com

                                                     Counsel for Debtor




20-51998-amk     Doc 17    FILED 12/17/20      ENTERED 12/17/20 17:10:29           Page 1 of 2
                                      CERTIFICATE OF SERVICE


        I certify that on December 17, 2020, a true and correct copy of the Motion to Withdraw as
        Counsel of Record was served:

        Via the Court’s Electronic Case Filing System on these entities and individuals who are
        listed on the Court’s Electronic Mail Notice List:

               Anthony J. DeGirolamo, Esq. (tony@ajdlaw7-11.com)
               Attorney for Sara N. Butts

               Keith L. Rucinski, Esq. (krucinski@ch13akron.com)
               Chapter 13 Trustee

               U.S. Trustee (ustpregion09.cl.ecf@usdoj.gov)

        And by regular U.S. mail, postage paid, on:

               Grant T. Wilcox
               9858 Green Drive
               Windham, OH 44288

                                                      /s/ Peter G. Tsarnas
                                                      Peter G. Tsarnas, #0076934
                                                      Counsel for Debtor




20-51998-amk   Doc 17     FILED 12/17/20      ENTERED 12/17/20 17:10:29            Page 2 of 2
